DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensor" in line 33.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 also recites “a sensor” in line 24 and “an optical sensor” in line 26 and it is unclear what the difference between the two sensors is. The sensor of line 24 is disclosed in a particular location but not provided with any specific function. The optical sensor of line 26 is disclosed 
The remaining claims are rejected due to their dependency on the aforementioned claim 1.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159912 to Fraden, hereinafter Fraden, in view of US 2018/0066650 to Fujisaki et al., hereinafter Fujisaki (both cited previously), and further in view of US 2017/0273579 to Mori et al., hereinafter Mori.
Regarding claim 1, Fraden discloses (Fig, 1-3) a wearable device (1), comprising: a band structure having an outer surface and an inner surface (27 and 28); a main body disposed on the outer surface of the band structure (2.7) and connected thereto, the main body has a receiving space (para 0022; see Fig 2 element 1); a micro air pump (14) disposed within the receiving space of the main body (para 0019); an airbag (13) disposed on the inner surface of the band structure and opposing to the micro air pump (see Fig 2, element 13 opposing element 14), the airbag is in communication with an outlet end of the outlet plate of the micro air pump (para 0022); a driving control module (18) disposed within the receiving space of the main body (see Fig 2, element 1); a sensor (16) disposed on the driving control module (18) and connected with the micro air pump (14) (para 0019); and an optical sensor (23) disposed on the inner surface of the band structure (para 0018) and electrically connected with the driving control module (see Fig 2, medical detector with optical elements 21/23 connected to controller 18), wherein the optical sensor has a light emitter (para 0023: two LEDS, red and infrared) and a light receiver (para 0023: light detector), the light emitter emits a sensing light beam for sensing physiological data of the user, and the light receiver receives the sensing light beam (para 0023: pulse oximeter), wherein the driving control module controls the micro air pump to operate (para 0019), thereby transporting gas into the airbag from the micro air pump to make the airbag inflated and expended to be fixed on a specific part of the user (para 0022), wherein the sensor is first configured to precisely sense the physiological data of the user (para 0023) and to transmit the sensed data to the driving control module (para 0024), and wherein the optical sensor is then configured to rapidly sense the physiological data (para 0024) and to transmit to the driving control module (para 0024), the driving control module analyzes and compares the sensed data and the optical sensed data for calibrating the optical sensed data, wherein the physiological parameter is chosen from the heart-beating, blood pressure, pulse, or the combination of above (para 0024).
Fraden does not disclose wherein the micro air pump is a micro pneumatic power device which is piezoelectrically actuated, and the micro pneumatic power device comprises a micro air transportation device and a micro valve device, wherein the micro air transportation device comprises an air inlet plate, a resonance plate and a piezoelectric actuator which are sequentially stacked, wherein when the piezoelectric actuator is driven, the gas is entered from the air inlet plate, flowing through a plurality of pressure chambers and being transported downwardly to flow in one direction within the micro valve device, wherein the micro valve device comprises an air collection plate, a valve plate and an outlet plate which are sequentially stacked, the air collection plate has a bottom plate and peripheral sidewalls protruding from the bottom edges of the bottom plate, and an accommodation space is defined by both the peripheral sidewall and the bottom plate, wherein the micro air transportation device is accommodated within the accommodation space of the air collection plate, and the air collection plate is stacked on the valve plate and the outlet plate, when gas is transported from the micro air transportation device into the micro valve device, the operation of pressure collection is selectively performed by transporting gas to the airbag through the outlet end of the outlet plate, or the operation of pressure relief is selectively performed through a pressure relief hole in the outlet plate.
However, Fujisaki teaches (Fig 3, 10, 11 A, 11B) wherein the micro air pump (pump 1A.) is a micro pneumatic power device which is piezoelectrically actuated (para 0048: piezoelectric element), and the micro pneumatic power device comprises a micro air transportation device (cover plate 11, flow path plate 12, facing plate 13, vibrating plate 15, and piezoelectric element 16) and a micro valve device (valve housing 3B), wherein the micro air transportation device comprises an air inlet plate (cover plate 11, flow path plate 12, facing plate 13), a resonance plate (vibrating plate 15) and a piezoelectric actuator (piezoelectric element 16) which are sequentially stacked (Fig 3), wherein when the piezoelectric actuator is driven, the gas is entered from the air inlet plate (para 0050), flowing through a plurality of pressure chambers (para 0049) and being transported downwardly to flow in one direction within the micro valve device (valve housing 3B), wherein the micro valve device comprises an air collection plate (power feeding plate 18), a valve plate (diaphragm 4B) and an outlet plate (top plate 10B) which are sequentially stacked (Fig 10, 11A-B), the air collection plate (power feeding plate 18) has a bottom plate and peripheral sidewalls protruding from the bottom edges of the bottom plate (see Fig 6A and 6B: The bottom plate is made up of supporting portion 23 and the peripheral sidewalls are made up of frame portion 28. This can be seen dearly in Fig 6A), and an accommodation space is defined by both the peripheral sidewall and the bottom plate (Fig 11A-11B: space below power feeding plate 18), wherein the micro air transportation device is accommodated within the accommodation space of the air collection plate (Fig 11A-11B: see flow path plate 12, facing plate 13, vibrating plate 15, and piezoelectric plate 16 [denoted as 24] set in accommodation space), and the air collection plate is stacked on the valve plate and the outlet plate (Fig 11A-11B: see diaphragm 4B and valve housing 3B stacked on top of power feeding plate 18), when gas is transported from the micro air transportation device into the micro valve device (para 0093), the operation of pressure collection is selectively performed by transporting gas to the airbag through the outlet end of the outlet plate (Fig 11 A; para 0098), or the operation of pressure relief is selectively performed through a pressure relief hole in the outlet plate (Fig 11B; para 0099).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the wearable device of Fraden with a micro air pump further comprising a micro air transportation device and a micro valve device, as taught by Fujisaki, for purpose of providing a pump with improved impact resistance for use in a biological information acquisition device such as a wrist sphygmomanometer (para 0006-0007).
Mori also teaches a sensor disposed on the driving control module (Fig 3: either of first or second sensor unit 120a, 120b); and an optical sensor disposed on the inner surface of the band structure and electrically connected with the driving control module (Fig 3: either of first or second sensor unit 120a, 120b), wherein the optical sensor has a light emitter (Fig 3: light emitters 121-1, 121-2) and a light receiver (Fig 3: light receiver 123), the light emitter emits a sensing light beam for sensing physiological data of the user (para 0042), and the light receiver receives the sensing light beam (para 0043), wherein the sensor is first configured to precisely sense the physiological data of the user and to transmit the sensed data to the driving control module (para 0044), and wherein the optical sensor is then configured to rapidly sense the physiological data and to transmit to the driving control module (para 0044), the driving control module analyzes and compares the sensed data and the optical sensed data for calibrating the optical sensed data, wherein the physiological parameter is chosen from the heart-beating, blood pressure, pulse, or the combination of above (para 0036).
Therefore, it would have been obvious at the time the application was effectively filed to modify the sensors of Fraden in view of Fujisaki wherein the optical sensor has a light emitter and a light receiver, the light emitter emits a sensing light beam for sensing physiological data of the user, and the light receiver receives the sensing light beam, wherein the sensor is first configured to precisely sense the physiological data of the user and to transmit the sensed data to the driving control module, and wherein the optical sensor is then configured to rapidly sense the physiological data and to transmit to the driving control module, the driving control module analyzes and compares the sensed data and the optical sensed data for calibrating the optical sensed data, wherein the physiological parameter is chosen from the heart-beating, blood pressure, pulse, or the combination of above, as taught by Mori, for purpose of providing a blood pressure estimation method that allows continuous blood pressure measurement without adding stress to the subject's body (para 0024).
Regarding claim 4, Fraden further teaches the wearable device according to claim 1 further comprising a transmission module (19) disposed on the driving control module (para 0016) and transmitting the physiological data of the user to an external device (2) (para 0020).
Regarding claim 5, Fraden further teaches the wearable device according to claim 4, wherein the transmission module (19) is at least one of a wired transmission module and a wireless transmission module (para 0016).
Regarding claim 7, Fraden further teaches the wearable device according to claim 4, wherein the external device is at least one of a cloud system, a portable device and a computer system (para 0016).
Regarding claim 9, Fraden in view of Fujisaki teaches the limitations of claim 1, but does not disclose a display panel configured to display an information.
However, Mori teaches a display panel configured to display an information (Fig 1: display 130; para 0075).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the application was effectively filed to modify the wearable device of Fraden in view of Fujisaki with a display panel configured to display information, as taught by Mori, for purpose of providing a blood pressure estimation method that allows continuous blood pressure measurement without adding stress to the subject's body (para 0024).
Regarding claim 10, Mori, as previously applied, teaches the information comprising at least one of the physiological data of the user, time data and corning call data (Fig 1: display 130 shows a current time).
Regarding claim 12, Fraden in view of Fujisaki discloses the limitations of claim 1, but does not disclose the driving control module further comprising a memory for storing the physiological data.
However, Mori teaches a driving control module further comprising a memory for storing the physiological data (para 0038). 
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the application was effectively filed to modify the wearable device containing a driving control module of Fraden in view of Fujisaki with the memory for storing physiological data, as taught by Mori, for purpose of providing a blood pressure estimation method that allows continuous blood pressure measurement without adding stress to the subject's body (para 0024).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fraden in view of Fujisaki and Mori, as previously applied to claim 1 above, and further in view of US 2017/0172500 to Xiao (cited previously).
Regarding claim 6, Fraden teaches the wireless transmission module that is a Bluetooth module (para 0016, lines 9-11).
Fraden does not disclose the wired transmission module is at least one of a USB and a mini- USB.
However, Xiao teaches the wired transmission module is at least one of a USB and a mini-USB (para 0037).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the application was effectively filed to modify the wireless Bluetooth transmission module of Fraden with the wired USB or mini-USB transmission module of Xiao for the purpose of transmitting signals between the wearable device and the external device (para 0037).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fraden in view of Fujisaki and Mori, as previously applied to claim 1 above, and further in view of CA 2,803,885 to Lee, hereinafter Lee (cited previously).
Regarding claim 11, Fraden in view of Fujisaki and Mori discloses the limitations of claim 9, but does not disclose a display panel that is a touch control screen or a screen with buttons, and the sensor is selected through the touch control screen by the user to sense the physiological data.
However, Lee teaches a display panel that is a touch control screen or a screen with buttons (para 0037), and the sensor is selected through the touch control screen by the user to sense the physiological data (para 0069).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the display panel of Fraden, Fujisaki, and Mori with a display panel with a touch screen or buttons, as taught by Lee, for the purpose of providing information, such as current blood pressure from the wearable device (para 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000..
 


/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                /CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792